UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                           Plaintiff,
                                                                     ORDER
             - v. -
                                                                 19 Cr. 789 (PGG)
BARRINGTON REID,
     a/k/a “P9,”
ANGELA MYERS,
     a/k/a “Angie,”
KOURTNEI WILLIAMS, and
MAKKAH SHABAZZ,
     a/k/a “Mecca,”

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               A plea hearing will be held as to Defendants Barrington Reid and Makkah

Shabazz on June 28, 2021 at 12:30 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

               The plea hearing scheduled for June 28, 2021 as to Defendants Angela Myers and

Kourtnei Williams is adjourned to July 6, 2021 at 1:00 p.m. With the consent of Defendants

Myers and Williams, the plea hearing scheduled for July 6, 2021 at 1:00 p.m. will take place

remotely. The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the hearing by dialing the same

number and using the same access code. The Court is holding multiple telephone conferences on

this date. The parties should call in at the scheduled time and wait on the line for their case to be

called. At that time, the Court will un-mute the parties’ lines. Seven days before the hearing, the

parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the hearing so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       June 24, 2021

                                            SO ORDERED.


                                            ____________________________
                                            Paul G. Gardephe
                                            United States District Judge




                                               2
